    Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 1 of 15
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                              AT HARRISBURG

                                        ;..·




DR. HIL RIZVI, M.D.,                        )
                                            )
                                                  '
                                                      ••
                       Petitioner,          )
        vs.                                 )               Action for Injunctive Relief,
                                            )               (Permanent and Pendent Lite)
Department of Social Services,              )               Declaratory Judgment,
(State of Maryland),                       )                Violation of 14th
Department of Children and Families,       )                Amendments Due Process,
(State of Massachusetts), Kindes -und      )                Negligence, and Damages
Erwachsenenschutsbehorde St. Gallen,        )
Switzerland ("KESB"), Bundesamt fur Justiz )
Switzerland (BJD), et al.                   )
                          Respondents.     )

                                  COMPLAINT




        COMES NOW, Petitioner, pursuant to Federal Rules of Civil Procedure ('F.R.Civ.

P.) Rule 3, and makes the following allegations against Respondents -allegations that are

supported that expert opinions, transcript(s) and documentations/

   I.   Subject Matter Jurisdiction

        1. This court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1331

            [Federal Question] and 28 U.S.C. Section 1332 [Diversity].

        2. This matter includes parties from different U.S. states as well as a foreign party

            from Switzerland.

        3. This cause of action involves the violation of Petitioner's parental rights as

            enshrined in the U.S. Constitution.

        4. The financial damage visited by Petitioner by Respondents' actions, individually

            and collectively, exceeds seventy-five thousand dollars ($75,000.00).
 Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 2 of 15                             2


II.   Venue

      5. Petitioner alleges and realleges the averments contained in the foregoing

            paragraphs 1through4.        .- .
      6. Petitioner is domiciled in the greater Harrisburg area, and therefore this court is

            convenient and appropriate for him to bring this cause of action.

      7. Respondents are all states and government institutions and would not be

            inconvenienced by defending this matter in this venue. Respondent KESB is a

                     .
            foreign entity that conspired with the co-Respondents to deprive Petitioner of his

      · 'parental rights. Respondent KESB also has legal custody over Petitioner's

            minor children -against Petitioner' s wishes or consent.

      8.     Petitioner is a medical doctor with more than twenty (20) years' experience as

            an emergency room physician. This means he has seen the effects of various

            types of drugs and drug-use and is familiar with the physical effects of these

            drugs on the human psyche.

      9. Petitioner and his estranged wife are the parents of two minor females: Miriam

            N Rizvi, born June 5, 2001 (Maryland) [presently 17 years old] and Anna S

            Rizvi, born January 28, 2003 (Maryland) [presently 16 years old].

      10. The averments in the foregoing paragraphs justify bringing this action in this

            court.

III. Standing

           Petitioner alleges and realleges the averments contained in paragraphs 1 through

           10.

      11. Petitioner is the blood father of the minor children that are the subject ofthis

            matter.
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 3 of 15
                                                                                               3


       12. The actions of Respondents, jointly and severally, have caused Petitioner to

          suffer concrete harm. As such Petitioner is constitutionally entitled to bring the

          herein action for injunctive relief. See, Spokeo v. Robins, 136 S.Ct. 1540 (2016).



 IV.     The Actions of Respondent State of Maryland (Department of Social
         Services) Constitute a Denial of Petitioner's Parental Rights in Contravention
         of the Fourteenth Amendment of the U.S. Constitution

       13. Petitioner alleges and realleges the averments contained in the foregoing

          paragraphs 1 through 12. 1

       14. Petitioner's both minor daughters, Anna Rizvi (hereafter "A.R."),Miriam Rizvi

          ("M.R.") suffer from a restrictive form anorexia. Mother suffered from the same

          illness as a teenager. (See, Exhibit "L")

       15. When A.R. was twelve (12) years old, Petitioner and his family (wife and 2

          daughters) lived in Allegheny county, Maryland (USA). (2014)

       16. In February (2014) Petitioner recognized A.R. was severely underweight and

          that her eating habits and mental condition required immediate intervention,

          resulting in him taking her to the emergency room. She was treated and released.

          This happened a second time.

       17. Petitioner (a medical doctor) recognized that his daughter needed a more

          specialized treatment and made plans to admit her to the University of Pittsburgh

          Medical Center.

       18. Unknown to Petitioner or his wife, Respondent Maryland Department of Social

          Services (hereafter "D.S.S.") showed up at A.R.'s primary school, stripped her

          naked, and took photos of her body which showed blotches and a few bruises - a

          condition consistent with underweight children who tend to bruise easily.
                                                                                           3
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 4 of 15
   12. The actions of Respondents, jointly and severally, have caused Petitioner to

      suffer concrete harm. As such Petitioner is constitutionally entitled to b · g the

      herein action for injunctive relief. See, Spokeo v. Robins, 136 S.Ct.




   13. Petitioner alleges and realleges the averments contain

      paragraphs 1 through 12.

   14. Petitioner' s minor daughte , Anna Rizvi (herea   r "A.R."), suffers from a sever

      case of anorexia nervosa.   er mother suffere

      teenager. (See, Exhibit "L' )

   15. When A.R. was twelve (12 years old, P itioner and his family (wife and 2

      daughters) lived in Allegheny county,     aryland (USA). (2014)

   16. In February (2014) Petitioner reco nized A.R. was severely underweight and

      that her eating habits and ment   condition required immediate intervention,

      resulting in him taking her to he emergency room. She was treated and released.



   17. Petitioner (a medical do tor) recognized that his daughter needed a more

                               d made plans to admit her to the University of Pittsburgh

      Medical Center.

   18. Unknown to Pef ioner or his wife, Respondent Maryland Department of Social

      Services (her after "D.S.S.") showed up at A.R. ' s primary school, stripped her

      naked, an took photos of her body which showed blotches and a few bruises - a

      conditi   consistent with underweight children who tend to bruise easily.
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 5 of 15                          4


  19. D.S.S. showed up at Petitioner' s residence, escorted by the police and demanded

     that he turn his daughter over to them so that she could be examined at the local

     emergency room. D.S.S. had scheduled a staged forensic examination.

  20. After the forensic exam, D.S.S. took custody of A.R. and placed in a WVU

     Hospitals- Ruby Memorial (Morgantown, Maryland) x31 days (records show no

     critical need), after this taken to the home of a local sheriff and his wife foster

     care.

  21. A.R. was afraid oflarge dogs, and Petitioner informed D.S.S. of this fact.

     However, A.R. was subjected to the constant fear associated with the foster

     home' s large dog approaching her and licking her face.

  22. A.R. was treated using family private insurance at Center for Discovery VA,

     then placed in 3 maryland foster homes over the course of nine (9) months,

     against her parents'   objections~   whereupon she was allowed to return home in

     September 2014- although D.S.S. insisted that Petitioner be removed from the

     home. Their request was denied. Accordingly, from February 2014 to

     September 2014, A.R. was in the custody of Respondent D.S.S. There was no

     improvement in her condition.

  23. In October 2014, Petitioner made arrangement (paid for by his insurance) and

     sent his wife and two (2) daughters to the Ronald McDonald House in Virginia

     which allowed the children to go to school there (Fairfax, VA) without further

     harassment from Maryland. Virginia recognizes the rights of parents and is less

     inclined to intervene in a situation where there is no physical or psychological

     abuse of the minor. Accordingly, Maryland had no jurisdiction over the children

     residing in Maryland.
                                                                                                          5
        Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 6 of 15
             24. The stress upon Petitioner's family was severe as D.S.S. continued to make

                 allegations against Petitioner that was consistent with abuse.

             25. Minor child A.R. was admitted to the Adolescent Medicine team at Children's

                 National Medical Center suffering from anorexia nervosa, where she was treated

                 by Dr. Tomas J. Silber, M.D., M.A.S.S. (Medical Director, Don Delaney Eating

                 Disorders Program). 1 (See, Exhibit "I")

             26. A.R. was discharged after intensive nocturnal nasogastric feeding and gradually

                 increasing daily oral feeding. She was subsequently treated at the Center for

                 Discovery Connecticut residential program. A.R. was also treated by Dr.

                 Elizabeth Weaver at Prosperity Wellness (Herndon, VA) where she received the

                 intensive Maudsley therapy program.

             27. At some point, thereafter, A.R.'s treatment was disrupted when Respondent

                 D.S.S. intruded into the matter and forbade contact between Anna and her father

                 (Petitioner). Contact between A.R. and Petitioner was an essential part of the

                 treatment, according to Dr. Silber.

             28. The intrusion ofD.S.S. interfered with an essential part of A.R's treatment

                 which required parental participation in meal supervision. This disruption is

                 particularly traumatic as A.R. has always been very close to her father

                 (Petitioner). The actions of D.S.S. were at best negligent, and at worst

                 intentional.

             29. Dr. Silber observed that A.R. would respond better to treatment if she and

                 Petitioner were able to connect; however, Respondent D.S.S. objected, although

                 medical care and educational progress could be successfully managed by

                 Petitioner and his wife, both of whom were healthcare professionals.


1
    Dr. Silber is Professor of Pediatrics and Professor of Global Health, George Washington University.
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 7 of 15                       6


  30. Respondent D.S.S. felt that the Petitioner and his wife were mistreating the

      minor children and made these allegations against Petitioner and his wife and

      refused to return the minors to their parents' custody.

   31 . The parents were forced to file a habeas petition with the court whereupon

      D.S.S. all allegations against Petitioner and his wife were dropped. (See, Exhibit

      " A")

   32. After nine (9) months of CINA (Children In Need of Assistance) administrative

      hearings, Respondent D.S.S. dropped the allegations against Petitioner and his

      wife, and allowed the minor children to go home.

   33. Petitioner' s wife was so exasperated by the experience that Petitioner decided to

      allow his wife and two (2) daughters to move back to Switzerland (wife' s native

      home) and get the children some additional therapy there from an insurance

      backed private facility.

   34. The actions of Respondent D.S.S. violated Petitioner' s rights of due process

      under the Fourteenth Amendment to the United States which holds that parental

      rights are fundamental rights that should not be trampled upon by the state.

   35. Respondent D.S.S.' s actions were intentional and punitive in nature, and directly

      injured Petitioner and his family, particularly A.R. and M.R.

   36. This court must find that the actions ofD.S.S. were excessive, overreaching,

      punitive and constitutionally unlawful. How can Respondent D.S.S. abuse its

      authority by punishing Petitioner and his family because Petitioner and wife

      (both medical professionals) disagreed with the prescribed treatment which

      required forced measures. After DSS withdrew their allegations against the

      parents in their Maryland family administrative hearing, they persisted with their

      malfeasance, by collaborating with the Swiss authority KESB to start a new
                                                                                                7
    Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 8 of 15
            administrative prosecution against fathers custody and rm-consented abusive

            care in their cantonal jurisdiction. Underweight minors are there treated as

            recalcitrant juveniles. US expert Dr Silber does not agree. This egregious

            behavior by Respondent D.S.S. satisfies the claim of negligence and violation of

            the liberty interest of parental care of children implied under the Fourteenth

            Amendment of the U.S. Constitution.

    V.    The Actions of Respondent State of Massachusetts, Department of Children
          and Families (D.C.F.) violated Petitioner's Parental Rights and Due Process
          under the Fourteenth Amendment of the U.S. Constitution, and directly
          harmed the Minor Children

         37. Petitioner alleges and realleges the averments contained in the foregoing

            paragraphs 1through36.

         38. A.R. was allowed to return to Petitioner (May 2016) after he was forced to hire

            an attorney in Switzerland and sue to have his daughter released-after the

            Swiss government convinced Petitioner's wife to relinquish custody to the Swiss

            govemment.2 (See, Exhibit "H")

         39. Petitioner was forced to file a Hague Petition for Abduction with the U.S. State

            Department (August 2015) after the Swiss Central Authority, BID authorized the

            KESB St. Gallen to take legal custody of the minors. (See, Exhibit "A"). No

            action was taken on the Hague Petition in contravention of the convention. (See,

            Exhibit "E").

         40. May 2016, Petitioner argued in Swiss cantonal courts to return AR to the USA,

            she had markedly deteriorated in their care. She was allowed to return under




2
 The Swiss equivalent of D.S.S. contacted the Maryland D.S.S. and on the basis of the
information they received pressured Petitioner's wife to relinquish custody of the minors to
the state. Both minors were taken from the private treatment facility arranged by Petitioner
and placed in state-sponsored public hostels (June 2015). This prompted Petitioner to file the
Hague abduction petition.
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 9 of 15                           8


     Fathers custody. Petitioner enrolled A.R. in a school in New Hampshire where

     Petitioner resided. She had missed formal school in Europe 2015, 2016.

  41. Petitioner then decided to enroll A.R. in an intensive treatment program in

     Boston, Massachusetts, where she regained all of the weight she lost in

     Switzerland.

  42. A.R. was at the facility for twelve (12) weeks when Petitioner decided that she

     should return to New Hampshire to continue her schooling.

  43 . When Respondent KESB learned that Petitioner wanted to return A.R. to school

     in New Hampshire, it appointed a guardian ad !item ("guardian") in

     Switzerland to represent A.Rand MR., although A.R. was a U.S. citizen and in

     the custody of her father in the United States.

  44. The Swiss guardian contacted A.R. at the Boston facility and told her she was

     against A.R. leaving the facility and returning to school -although Petitioner

     opted to have A.R. treated on an out-patient basis. This was a clear interference

     in Petitioner' s parental rights and trampled upon Petitioner' s efforts to care for

     his daughter (who had regained her weight under his care).

  45. The Swiss Child Protective Service contacted the treatment facility in

     Cambridge, Massachusetts CEDC, and informed them that both parents had

     legal custody, and that the mother' s permission would be required before A.R.

     could be released.

  46. On September 20, 2016 Respondent D.C.F. filed a petition for a Child In Need

     of Assistance order requesting the intervention of the state in preventing

     Petitioner from discharging A.R. from the treatment facility. (See, Exhibit "J ")

  DCF describing Petitioner as irresponsible and dangerous to his daughter's well-

  being because he opposed (disagreed with the treating psychiatrist) his daughter
                                                                                              9
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 10 of 15
      being treated with a psychotropic drug which has a high risk for coma and sudden

      death.

      47. A hearing was held in the Cambridge Juvenile Court on September 23, 26, 2016

          and October 5, 25, 2016 which resulted in a temporary order granting temporary

         custody to A.R. ' s mother who then flew A.R. out of the country and back to

          Switzerland. (See, Exhibit "C").

      48. The actions of Respondent D.C.F. violated Petitioner' s fundamental parental

         right of due process as envisaged in the Fourteenth Amendment.

      49. Respondents KESB and D.C.F. colluded against Petitioner and deprived

         Petitioner of his parental right. This action concretely harmed Petitioner and his

         family. Petitioner also suf ered financially as he was forced to spend copious

         amounts of money to make some 15 trips to attempt to see his minor children.

      50. Respondents KESB and D.C.F.'s actions directly harmed Petitioner and

         endangered A.R. ' s health.

      51. This Court should declare that Respondent D.C.F. was grossly negligent in

         allowing A.R. ' s mother to take her back to Switzerland only to put her in a state-

         sponsored public facility that has not been successful in improving A.R. health

         and weight.

VI.    The Actions of RespondenJ Bundesamt fur Justiz (''BID") Violated the Hague
       Convention and Interfered With Petitioner's Constitutional Rights By
       Overreaching and Interfering With Petitioner's Parental Rights

      52. Petitioner alleges and real Jeges the averments contained in paragraphs 1 through

         51.

      53. Respondent BID acknowledged receipt of Petitioner's Application Under the

         Hague Convention on the Civil Aspects of International Child Abduction on

         September 7, 2015 . (See Exhibit "A")
        Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 11 of 15 10


             54. The convention requires that the country that is a signatory to the convention

                 (which Switzerland is) is required to respond to the application within six (6)

                 weeks. 3

             55. As a result of Respondent Bill's violation of the convention, the minor children

                 have been subjected to a treatment akin to imprisonment (state-sponsored

                 confinement).

             56. The minor girls were placed in the psych-ward and drugged-making them

                 suicidal. They were never suicidal or cutting themselves before they were

                 confined by the Swiss.

             57. The Petitioner was prevented from having any contact with the minor children,

                 which contributed to A.R. 's further deterioration. Both minor children have

                 become completely estranged from their mother.

             58. A.R.'s health continues to deteriorate, and she desires to return to the U.S., a

                 desire she shared with the American Embassy official when they visited her in

                 the in 2015. (See, Exhibit "B") Embassy officials noted that the staff was very

                 worried about A.R.

             59. M.R. remains confined to the public hostel to which she was placed. She has no

                 money, is wearing second-hand clothes, and is living a life of street poverty. She

                 has minimal relations with her mother and no guidance from father (Kesb

                 guardian has set her on course to become "independent". From 2015-current

                 many communications and multiple visits were blocked.

             60. The entire poor treatment of minor girls are a direct result of Respondent BfJ' s

                 refusal to adhere to the requirements of the Hague Convention pursuant to the

                 application submitted by Petitioner.


3
    Hague Convention, Article 11.
                                                                                               11
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 12 of 15
       61. Respondents KESB and BfJ are liable jointly and severally for the mistreatment

          of the minor children.

       62. This court must act to save the minor girls and to protect Petitioner' s

          fundamental parental rightL

VII.    Respondents are liable jointly and severally for the violation of and
        infringement upon Petitioner's paternal rights and for damages to
        Petitioner's financial standing resulting from their individual and collective
        actions.


       63. Petitioner alleges and realleges the averments contained in paragraphs 1 through

          62.

       64. Respondents conspired wit each other, made allegations of child abuse against

          Petitioner and his wife, and then conveniently dismissed them, but did not

          expunge them from all the r les. As a result, when one Respondent requested an

          update of the matter involving the minor children, the allegations became the

          basis for further depriving Pe~itioner the right to visit his child, and

          constructively terminated Petitioner' s paternal rights.

       65. Respondents, jointly and severally, operated to block Petitioner's efforts to

          object to the administration of psychotropic drugs that had a high risk of coma

          and sudden death to his daughter and threatened him against opposing treatment.
                                                                                           1
       66. Respondents, jointly and s.everally, undermined Petitioner's due process 14 h

           amendment rights to exerc se his rights as the parent of a minor child under U.S .

           law.

       67. In April 2019, the Swiss n tional Federal Supreme Court - Bundesgericht,
                                       I
           decided that it would not allow Petitioner to bring any further civil claims

           against KESB drugging or j ers in their partner psychward. Accordingly, this
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 13 of 15 12


       matter is ripe before a U.S. federal court -this court and injunctive relief is

       required to bring the girls back home to their father.

   WHEREFORE, Petitioner prays that this honorable court will enter

   consistent with the follow:

   1. Order Respondents KESB and BfJ to remove minor girls

       psychiatric facilities and canton foster hostels and pl e them in a neutral

       environment until further resolution of this matte          y this court;

   2. Order the United States Department of State              prepare US passports that would

       allow the minor girls to return to the U.S          ;

   3. Allow Petitioner to identify a facili~ lose to his home with a treatment program

       that will assist in the rehabilitati      of the minor children and assist them in

       transitioning to a normal fami         lifestyle;

   4. Reserve judgment on the is ue of damages, and

   5. Whatever other reliefthi honorable court deems necessary and proper.



   Dated: - - - - - - - - I ' - - -
                                              Dr. Hil Rizvi
                                              Petitioner
                                              USPS 523, Tyrone PA 16686
                                              Tel 240 727 2056



   Certificate o Service
   Dated Ma 1 2019 Defendants are served as follows
     Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 14 of 15
                                                                       12


.1            matter is ripe before a U.S. federal court -this court and injunctive relief is

             required to bring the girls back home to their father.

          WHEREFORE, Petitioner prays that this honorable court will enter an order

          consistent with the follow:

          1. Order Respondents KESB and BfJ to remove minor girls from any and all

             psychiatric facilities and canton foster hostels and place them in a neutral

             environment until further resolution of this matter by this court;

          2. Order the United States Department of State to prepare US passports that would

             allow the minor girls to return to the U.S.A;

          3. Allow Petitioner to identify a facility close to his home with a treatment program

             that will assist in the rehabilitation of the minor children and assist them in

             transitioning to a normal family lifestyle;

          4. Reserve judgment on the issue of damages, and

          5. Whatever other relief this honorable court deem



                   S- '.2.J . l~
          Dated: - - ------
                                                Dr. Hil Rizvi
                                                Petitioner
                                                USPS 523, Tyrone PA 16686
                                                Tel 240 727 2056



          Certificate of Service
          Dated May 21 2019 Defendants are served as follows
          Switzerland -
          Bundesratin Karin Keller-Sutter, Bundesamt fur Justiz
          Kesb St Gallen
          c/o Embassy of Switzerland
          attn. Patricia Weber-Singh
          2900 Cathedral Ave NW
          Wash DC 20008

          Secretary of Commonwealth Massachusetts
          Wm Francis Galvin
Case 3:19-cv-00079-KRG-KAP Document 1 Filed 05/21/19 Page 15 of 15

                                                                 13


     McCormack Bid
     One Ashburton Place, 1J1h floor
     Boston, Ma 02108

     Secretary of State Maryland
     John C Wobbensmith
     16 Francis St
     Annapolis MD 21401
